Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 1 of 10 Pagel
Reba Squyres,

79/3620 4:00 PM

District Clerk

Angelina County, Texas
By: Brittany Crawford,

NO.CV-00296-20-06
JOSE MANUEL REQUENA and OSCAR _)
REQUENA, Individually and On Behalf of ) IN THE DISTRICT COURT OF
the Estate of Maria Hernandez, ) ,
)
PLAINTIFFS, )
) _ ANGELINA COUNTY
V. )
)
PILGRIM’S PRIDE CORPORATION, )
) _______ JUDICIAL DISTRICT .
DEFENDANT. )

PLAINTIFFS’ ORIGINAL PETITION
Come now PLAINTIFFS, JOSE MANUEL REQUENA and OSCAR REQUENA,
Individually and On Behalf of the Estate of Maria Hernandez, by and through their undersigned
attorneys, for their Petition against Defendant PILGRIM’S PRIDE CORPORATION related to

the exposure of decedent, Maria Hernandez to COVID-19, and in support thereof would show

the following:
I. JURISDICTION AND VENUE
1. This Court has jurisdiction over the subject matter of this lawsuit and over the

persons and companies referenced above because they are domiciled in this State and/or have
sufficient minimum contacts with this State and Plaintiff's claims arise from those contacts.
2. Venue is proper in this Court pursuant to Texas Civil Practice and Remedies

Code § 15.002.

Il. PARTIES

1, Plaintiff Jose Manuel Requena is a surviving adult son. of decedent, Maria

_ Hernandez, and a resident of the State of Texas. He brings this suit individually and on behalf of

Deputy Clerk
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 2 of 10 PagelID #: 33

the Estate of Maria Hernandez, deceased, pursuant to Chapter 71 of the Texas Civil Practice and
Remedies Code.

2. Plaintiff Oscar Requena is a surviving adult son of decedent, Maria Hernandez,
and a resident of the State of Texas. He brings this suit individually and on behalf of the Estate
of Maria Hernandez, deceased, pursuant to Chapter 71 of the Texas Civil Practice and Remedies
Code.

3. Defendant Pilgrim’s Pride Corporation (“Pilgrim’s”) is a Delaware corporation,
with its principal place of business at 1770 Promontory Circle Greeley, Colorado 80634.
Defendant engaged, and continues to engage, in relevant business activities and services in
Texas. Pilgrim’s may be served through its registered agent, Corporation Service Company, at

211 E. 7th Street, Suite 620 Austin, Texas 78701.

If. DISCOVERY LEVEL

4. Plaintiffs request that discovery be conducted under Level 3 of the Texas Rules of

Civil Procedure.
IV. FACTS

5. While American citizens and businesses across the country were taking
extraordinary steps to limit the spread and impact of COVID-19, Pilgrim’s sent an employee
who had worked for the company for over 30 years into the heart of an outbreak at its Lufkin,
Texas, processing plant. The fact that Maria Hernandez, then 63 years old, was at higher risk of
succumbing to the effects of COVID-19 did not stop Pilgrim’s from sending her to a known hot
spot for the virus. On April 23, 2020, Pilgrim’s management shifted workers from other
departments to the Shipping and Labeling department to fill in for workers who were absent due

to a COVID-19 outbreak. Among those workers was Maria Hernandez, who became infected.
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 3 of 10 PageID#: 34

On May 8, 2020, her 64th birthday, Ms. Hernandez became the first Lufkin resident to die of
complications related to COVID-19.
Vv. COVID-19

6. COVID-19, the disease caused by the novel coronavirus SARS-CoV-2, has led to
a global pandemic. The first known case of COVID-19 in the United States was identified on
January 21, 2020. By March 13, 2020, Governor Greg Abott had declared a statewide
emergency. COVID-19 quickly spread throughout Texas, including to the Pilgrim’s plant in
Lufkin.

7. COVID-19 causes more severe symptoms, and even death, at a significantly
higher rate in older individuals. One study has estimated that the infection fatality rate in those
aged 60-69 is nearly three times higher than in the overall population.

8. COVID-19 spreads rapidly among individuals forced to work in close proximity.
Additionally, the virus that causes COVID-19 thrives in colder temperatures. For those reasons,
meatpacking and poultry plants like the Pilgrim’s plant in Lufkin have experienced outbreaks
around the country and are often “hot spots” for the virus within their communities. Plant
workers are infected at grossly disproportionate rates when compared to the general population.
For example, although Pilgrim’s employees account for approximately two percent of employees
in Angelina County, as of May 9, 2020, nearly half (50 out of 107) of all confirmed COVID-19
cases in the county were employees of Pilgrim’s. While other employers shut down facilities
experiencing outbreaks — even if only temporarily to allow for deep cleaning — as of the time of
Ms. Hernandez’s death Pilgrim’s had refused to shut down even 48 hours for additional cleaning.

VI. PILGRIM’S PRIDE
9. Pilgrim’s Pride Corporation (“Pilgrim’s”) traces its origins back to a feed store

founded in Pittsburg, Texas, in 1946 by brothers Aubrey and Lonnie Pilgrim. In 2009, JBS USA

-3-
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 4 of 10 PagelID #: 35

Holdings, Inc., a subsidiary of the Brazilian company JBS S.A., acquired majority ownership of
the company. Pilgrim’s now operates in 14 states across the United States and distributes
chicken and chicken products under various brands. The company claims that “nearly 1 out of
every 5 chickens in the U.S. come from Pilgrim’s.”

10. Pilgrim’s proclaims on its website that they “are dedicated to [their] team
members” and that their goal is to provide them with “the opportunity for a better future!” In a
statement to The Lufkin Daily News, Pilgrim’s declared, “The health and safety of our
employees is our highest priority.”

11. No later than April 21, 2020, Pilgrim’s management was aware of multiple cases
of COVID-19 amongst their employees at the Lufkin plant. Pilgrim’s employees began to miss
work, especially in the Shipping and Labeling department. Management responded by shifting
workers from other departments into that area, where several employees had already fallen sick.
Pilgrim’s failed to take adequate precautions to protect these incoming workers and failed to
account for risk factors such as age when assigning workers. |

12. According toa Pilgrim’s employee, as reported in the Lufkin Daily News, the
Shipping and Labeling department at Pilgrim’s ‘was consistently understaffed during the
pandemic due to illness, employees being tested, or absenteeism. According to another Pilgrim’s
employee, speaking to the paper on condition of anonymity, the company pulled people from
each department into Shipping and Labeling despite employees’ concerns of cross-
contamination. | |

13. On information and belief, in order to keep employees working, Pilgrim’s —
understated the number of COVID-19 infections, refused to allow employees to take personal

days, and threatened repercussions if employees did not report for work.
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 5 of 10 PagelID #: 36

14. | Nevertheless, Pilgrim’s insisted in a statement that it was “offering support” to
team members who tested positive and their families. The company maintained that it was
“taking strict precautions at all of [its] facilities to protect the health and safety of [its] team
members” and would do “all we can” to keep the virus out of its facilities.

15. | The events leading up to Ms. Hernandez’s death tell a different story.

VII. MARIA HERNANDEZ

16. Maria Hernandez was born in 1956. For over three decades until her untimely
death, she worked the line at the Pilgrim’s plant in Lufkin, Texas, while raising her two sons. At
the time of her death, Ms. Hernandez worked on the Second Processing line as a machine
operator.

17. When she became aware of the COVID-19 threat, Ms. Hernandez took
precautions to avoid unnecessary social contact. She consistently maintained social distancing
and limited contact outside of the workplace. Because of the nature of her job, however, Ms.
Hernandez could not avoid being around others while working. And when she was sent to work
in the Shipping and Labeling department, a hot spot in the Lufkin plant known to Pilgrim’s
management, she could not avoid the virus that caused her death.

18. On or about Thursday, April 23, 2020, instead of working her usual station, Ms.
Hernandez was instructed to report to work in the Shipping and Labeling department at the
Pilgrim’s plant. Faced with the possibility of losing her job if she refused, Ms. Hernandez
complied.

19. Soon thereafter, on Friday, May 1, Ms. Hernandez began experiencing COVID-19
symptoms. The next day she called in sick. On Monday, May 4, although she was still not
feeling well, Ms. Hernandez reported for work rather than risk being penalized by her employer.

After an hour or so, Ms. Hernandez was unable to continue working and went to see a company

5-
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 6 of 10 PagelID #: 37

nurse. The nurse suggested Ms. Hernandez see a doctor. Ms. Hernandez’s doctor suspected she
had COVID-19 and performed a test for the coronavirus. He also recommended that she
quarantine.

20. That same day, too late to be of any help to Ms, Hernandez, Pilgrim’s sent home
all workers 60 years of age or older from the Lufkin plant.

21. Ms. Hernandez received positive results from her coronavirus test just days before
her death.

22. On Friday, May 8, 2020, her 64th birthday, Ms. Hernandez died of complications
related to COVID-19 -- less than three weeks after being sent to work in the heart of an outbreak.
Vi. COUNTI
Negligence

23. Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if
fully set forth in the following paragraphs.

24. —-Pilgrim’s owed Maria Hernandez a nondelegable duty to provide a safe
workplace.

25.  Pilgrim’s owed Maria Hernandez a duty to warn her of the fact that Pilgrim’s
employees had tested positive for COVID-19, and specifically that the Shipping and Labeling
department was a “hot spot” with a higher number of cases relative to other areas of the Lufkin
plant.

26.  Pilgrim’s owed Maria Hernandez a duty to consider reasonable risk factors, such
as age, before assigning her to an area of the plant where employees had been infected.

27.  Pilgrim’s owed Maria Hernandez a duty not to place her in harm’s way by
exposing her unnecessarily to increased risk of exposure to COVID-19 without adequate

personal protective equipment.
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 7 of 10 PagelID #: 38

28. Pilgrim’s owed Maria Hernandez a duty to implement and enforce safety
protocols to prevent the spread of, and exposure to, COVID-19.

29.  Pilgrim’s owed Maria Hernandez a duty to seek out and remove sources of harm
on the premises of the Lufkin plant that Pilgrim’s controlled.

30.  Pilgrim’s breached its duties to Maria Hernandez by sending her to work in a
known “hot spot” for COVID-19 without warning or adequate protection and without taking
reasonable steps to render the area safe.

31. As a direct and proximate result of Defendant’s actions, Plaintiffs suffered
injuries and damages.

32. Pursuant to Texas Rule of Civil Procedure 47, Plaintiffs state that they are seeking

monetary relief over $1,000,000.

IX. COUNT II

Gross Negligence

33. Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if
fully set forth in the following paragraphs.

34.  Pilgrim’s was aware at all relevant times, and certainly no later than April 21,
2020, of the outbreak of COVID-19 in the Shipping and Labeling department of its Lufkin plant.
Pilgrim’s created an extreme risk of harm by failing to adequately address the outbreak before
sending additional workers from other departments into the Shipping and Labeling department.

35.  Pilgrim’s created an extreme risk of harm by failing to account for risk factors
such as age when assigning employees to areas where infected workers had previously been

assigned,
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 8 of 10 PagelID #: 39

36. Asa direct and proximate result of Pilgrim’s gross negligence, Plaintiffs suffered

injuries and damages.

X. DAMAGES

37. Plaintiffs incorporate the allegations contained in the foregoing paragraphs as if
fully set forth in the following paragraphs.

38. The facts set out above demonstrate that, as a direct and proximate result of
Pilgrim’s conduct, Plaintiffs have individually suffered damages including, without limitation,
pecuniary loss, both past and future, the loss of care, support, advice, and counsel. Plaintiffs
suffered loss of companionship and society, both past and future, for the loss of the positive
benefits flowing from the love, comfort, companionship, and society that Plaintiffs would have
received from their beloved mother had she lived. Plaintiffs suffered mental anguish both past
and future for the torment and emotional devastation of losing their mother, because of both her
untimely death and the fact that she died alone in her home. Plaintiffs also suffered a loss of
inheritance for the loss of the value of assets that Maria Hernandez would have added to the
estate and left to her survivors upon her natural death.

39. The facts set out above demonstrate that, as a direct and proximate result of
Pilgrim’s conduct, the Estate of Maria Hernandez is entitled to recover all damages recoverable
under Texas law including, without limitation, damages for reasonable funeral and burial
expenses of the Estate of Maria Hernandez and for the conscious, emotional and physical pain,
torment, anguish and suffering experienced or sustained by Maria Hernandez prior to her death.

40. Plaintiffs further seek all other actual damages available under applicable law, the

costs of this suit, and such further relief as this Court deems necessary, just and proper
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 9 of 10 PagelID #: 40

XI. JURY DEMAND |

41. Plaintiffs hereby demand a jury trial.

XII. REQUEST FOR DISCLOSURE

42. Plaintiffs request that Defendant disclose, within fifty days of service of this
Request for Disclosure, the information and/or material described in Rule 194.2.
XIII. RULE 193.7 NOTICE
43. Plaintiffs provide notice under Texas Rule of Civil Procedure 193.7 to use any

and all documents produced by Defendant.

XIV. PRAYER

WHEREFORE, Plaintiffs ask that Defendant Pilgrim’s Corporation be cited to appear
and answer herein. That upon final trial, Plaintiffs have judgment against Defendant Pilgrim’s
Corporation, in excess of this Court’s jurisdictional requisite for actual damages, costs of court,

and any other relief that will fairly and adequately compensate for the losses herein alleged.

Respectfully submitted,

WILLIAMS HART BOUNDAS
EASTERBY, LLP

/s/ William R. Langley _
JIM HART
State Bar No. 09147400
WILLIAM R. LANGLEY
State Bar No. 24102061
8441 Gulf Freeway, Suite 600
Houston, Texas 77017-5001
(713) 230-2326 — Telephone
(713) 643-6226 — Facsimile

PIDept@whlaw.com
Case 9:20-cv-00147-RC-ZJH Document 4 Filed 07/02/20 Page 10 of 10 PagelD #: 41

George Chandler

State Bar No. 04094000
P.O. Box 340

Lufkin, Texas 75902-0340
(936) 632-7778 — Phone
(936) 632-1304 — Fax

gchandler@cmzlaw.net
ATTORNEYS FOR PLAINTIFFS

-10-
